Citation Nr: 1449663	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-08 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus (HIV).

2.  Entitlement to service connection for a skin disability, to include as secondary to HIV and/or radiation exposure.

3.  Entitlement to service connection for renal cell cancer, status post left nephrectomy, to include as secondary to HIV and/or radiation exposure.

4.  Entitlement to service connection for prostate cancer, to include as secondary to HIV and/or radiation exposure.

5.  Entitlement to service connection for hepatitis, to include as secondary to HIV and/or radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel 


INTRODUCTION

The Veteran had active military service from February 1974 to February 1977 and from August 1980 to August 1983. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were most recently before the Board in November 2010, when they were remanded for further development.  The Board finds that there has been substantial compliance with the mandates of the remand and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran was not diagnosed with HIV, renal cell cancer, prostate cancer, or hepatitis in service, or within one year of service, and his STRs are negative for symptoms of such.

2.  The Veteran did not have exposure to ionizing radiation in service.

3.  The clinical evidence of record is against a finding that the Veteran's current skin disabilities are the same skin disabilities he had in service. 

4.  The most probative evidence of record does not support a finding that the Veteran has HIV, renal cell cancer, prostate cancer, hepatitis, and/or a current skin disability causally related to, or aggravated by, active service, or a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for human immunodeficiency virus (HIV) have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for service connection for a skin disability (claimed as cysts) have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310. 3.311 (2014).

3.  The criteria for service connection for renal cell cancer, status post left nephrectomy, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2014).

4.  The criteria for service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 , 3.307, 3.309, 3.310, 3.311 (2014).

5.  The criteria for service connection for hepatitis have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in December 2006 and April 2008. 

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), Social Security Administration (SSA) records, VA and private medical records, and the statements of the Veteran in support of the claims.  It also includes July 2008 correspondence from the Army Dosimetry Center which reflects that it is unable to locate any records for the Veteran with regard to ionizing radiation.  May 2008 correspondence from Temple University Hospital reflects that requested records are beyond their retention policy of 10 years and that records older than 10 years have been destroyed. 

In December 2010 correspondence, VA asked the Veteran to complete a VA Form 21-4142 for VA to obtain records from SWMC. To date, no such authorization or records have been submitted. The duty to assist is not a one-way street. If an appellant wishes help, he/she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran contends that he was exposed to ionizing radiation due to radar.  Radar equipment emissions are microwave-type, non-ionizing radiation.  Such radiation is not subject to review under the ionizing radiation statute and regulations.  There is also no competent credible evidence of record that the Veteran was exposed to ionizing radiation in service, to include work around missiles or as a fire crew member.  Thus, assistance pursuant to 38 C.F.R. § 3.111 is not warranted. 

The Veteran was scheduled for a VA examination in December 2011, to which he failed to report.  The Veteran has not provided good cause for his failure to appear for an examination.  Thus, the Board finds, based on a further review of the record, that VA need not afford him another examination.  In addition, the Board finds that an examination is not warranted based on the evidence of record.  There is no evidence, other than the Veteran's lay assertions, that his disabilities are due to service.  As is discussed in further detail below, the Veteran has not been shown to have the experience, education, and training, necessary to state that he has HIV, cancer, hepatitis, and/or a current skin disability due to service.  Moreover, his skin disabilities during the pendency of the claim have not been shown to be the same skin disabilities which he had in service, and there is no clinical opinion that indicates that they are related.  While the Veteran is competent to state that his skin itches and has cysts, the clinical records, discussed in further detail below, are more probative than his lay assertions as to the nature of his skin disabilities.  In sum, VA examinations are not necessary under McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Regardless, the Veteran failed to appear for his examination.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

HIV

The Veteran was diagnosed with HIV in April 1988, more than four years after separation from service.  He contends that he acquired HIV in service.  

The Board has reviewed the Veteran's STRs for evidence of treatment of, or diagnosis of, HIV.  During his first period of service, the Veteran had an acute upper respiratory infection (February 1974), knee pain (February 1974), a rash on the arm and pubic area (September and October 1974), a cyst on the buttock, (November 1974, February 1975), an infected ear (May 1975), severe otitis (June 1975), GNID (gonorrhea) (November 1975), a yeast infection in the groin area (February 1976), a boil on the buttock off and on for one year (February 1976), and an upset stomach (August 1976).

The Veteran's November 1976 report of medical history for separation purposes reflects that he reported having had a venereal disease.  His report of examination was normal, to include his lymphatics.

The Veteran again had active service from August 1980 to August 1983.  The Veteran's July 1980 report of medical history for entrance purposes reflects no disabilities.  His July 1980 medical examination report reflects normal systems (with the exception of a scar on the right wrist).  STRs from the Veteran's second period of service reflect a boil on the buttock.  It was noted that he had an initial boil 1977, and that this was his third episode in four years; he was diagnosed with a recurrent pilonidal cyst/cellulitis (October 1981).  The STRs also reflect headaches of one year in duration with a history of having been hit in the head with a brick at age six, and a family history of brain tumors in the Veteran's father and grandfather; he was diagnosed with occipital meralagia, and right hemi-sensory deficient of unknown etiology (October 1981).  The STRs reflect a muscle strain in the chest (May 1982), urethritis (December 1982), rashes and bumps all off the body for which he was diagnosed with probable syphilis, probable clap (gonorrhea), and groin boil removal (March 1983).  

The Veteran's report of medical history for reenlistment in the reserves in April 1984 reflects a history of venereal disease, but no other reported disabilities.  His April 1984 report of medical examination reflects that he had normal systems, with the exception of his feet which had pes planus.  (The evidence does not reflect that the Veteran had additional Reserve active duty for training service.)

As noted above, the Veteran was diagnosed with HIV in 1988, more than four years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board acknowledges the Veteran's statements that HIV may be dormant for some time; however, there is no competent credible evidence that it is as likely as not that the Veteran acquired HIV in service, rather than prior to service, during his period of non-service from 1977 to 1980, or after service from August 1983 to his diagnosis in April 1988.  

The Veteran is competent to state that he has had risk factors for acquiring HIV, such as unprotected sex.  In addition, the Board acknowledges that the Veteran's STRs reflect that he had sexual intercourse with different people.  However, the Veteran has not been shown to be competent to state how long HIV was present in his body prior to the 1988 diagnosis.  Moreover, he has not alleged that he abstained from sex prior to service, between periods of service, or after separation from service.  (See "MSN health and fitness article submitted by Veteran which notes that approximately 80 percent of all cases of HIV are transmitted by sexual contact, and Veteran's indication that he acquired HIV through sexual contact.)

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case, the onset of HIV, in light of the education and training necessary to make a finding with regard to the complexities of HIV and the possible onset of symptoms, with a history of multiple sexual partners (both male and female).  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board also acknowledges the Veteran's contention that his cysts in service were symptoms of HIV; however, he has not been shown to have the competency to opine as to such.  (In this regard, the Board also notes that he has alleged that they are due to radiation exposure.)  The Veteran's first cysts in service were noted in 1974.  There is no competent credible evidence of record that the Veteran would have been exposed to HIV in 1974 in service, or that his cysts were symptoms of HIV.  

Moreover, there is no competent credible evidence that the Veteran could, as likely as not, been HIV symptomatic (cysts) in service in 1974, and yet, without treatment for HIV, maintained good health for more than a decade.  His July 1980 report of medical history reflects that he reported that he was in good health and not taking any medication.  His April 1984 report of medical history reflects that he reported that he was in good health and not taking any medication.  His reports of examination were normal with regard with the exception of pes planus and a wrist scar.  The Veteran has contended that HIV can be in the body for years without symptoms, yet he has also contended that his cysts were symptoms; thus, his theories are inconsistent. 

In support of his claim, the Veteran submitted an AIDS information sheet from the U.S. Department of Health and Human Services.  It notes that the third stage of the HIV life cycle, the provirus, may remain inactive for several years.  Assuming, arguendo, that the information sheet rises to the level of a medical article or medical treatise, a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  In the present case, the information sheet submitted by the Veteran falls into this general category.  Although the sheet discusses the HIV life cycle, none of the information pertains specifically to this Veteran, and it is not combined with any opinion of a medical professional.  In addition, it does not provide evidence of the length of time from initial infection until the third stage.  Therefore, this evidence is not probative with regard to the issue here on appeal.

The Veteran also submitted a "MSN health and fitness" internet article.  Again, this article is general in nature and does not pertain specifically to the Veteran.  The article reflects that the incubation period - the time when a person is first infected with HIV and when early symptoms develop - may be a few days to several weeks.  The report reflects that most people go several stages after being infected with HIV if the infection is not treated.  The first stage is noted to be "acute retroviral syndrome, which has symptoms similar to mononucleosis, and develops within a few days of infection, but may occur several weeks after the person is infected."  The Veteran's STRs are negative for complaints of, or a suspected case of, mononucleosis or acute retroviral syndrome.  The internet article also states that it may take years for HIV symptoms to develop, and that if HIV goes untreated, AIDs develops in most people within 12 to 13 years.  The Board does not disagree with this statement, but finds that it does not support the Veteran's contentions.  The article uses the term "may" when stating that it "may" take years for HIV symptoms to develop.  "May" is speculative, and, as the term "years" is not more defined, it could be anywhere from two years to more than a decade.  Notably, the Veteran does not have AIDS.  As noted above, he was not treated for HIV in service.  If his symptoms of a cysts, which began in 1974, were HIV related, he, according to the article, would most likely have had AIDs by approximately 1985 as his HIV was untreated; however, he did not.  (The Board acknowledges that the article also states that a few people are nonprogressors.)  

The Veteran has not been shown to be competent to state that his first stage began in service, rather than before his first period of service, during his three year break in service, or even in the years after service.  Any such contention is less than credible given the lack of findings in the STRs of acute retroviral symptoms, and the Veteran's statements that he was in good health. 

Finally, the Board notes that an April 19, 1988 clinical record (SHC 102-8/79) reflects that the Veteran's "lover of 6 months" tested positive for HIV on April 9, and the Veteran had his blood drawn on April 18, 1988 to be tested.  The note reflects that the Veteran had a slight "cold" with congestion and a cough for a few weeks.  Another April 19, 1988 record reflects that the Veteran spends most of his time with his lover.  An April 26, 1988 record reflects that the Veteran had serological evidence of antibody to HIV.  

In sum, the competent credible evidence of record does not support a finding that the Veteran's HIV was as likely as not incurred in service.  The Veteran has not been shown by competent credible evidence to have had symptoms of HIV in service, to have had risk factors limited to only service or as likely as not in service, or to have had HIV within approximately four years of service.  When concerned about HIV in 1988, the Veteran's concern was noted to be due to an HIV positive lover of six months, with no notation as to the risk from sexual encounters several years earlier in service, or of symptoms in service.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Skin disability (claimed as cysts), to include as secondary to HIV and/or radiation exposure

The Veteran has contended that his current skin disability, claimed as cysts and/or skin cancer, is due to his HIV.  As noted above, the Board denies the Veteran's claim for entitlement to service connection for HIV; thus, any disability caused by, or aggravated by, HIV does not warrant service connection. 

The Veteran has also contended that he exposed to radiation in service from high powered radar, work as a fire control crew member, and work with the HAWK missile.  The Veteran's accredited representative stated at the Board hearing that the Veteran was exposed to ionizing radiation.  The competent credible evidence of record does not support such a finding.  

The Veteran's military occupational specialty (MOS) during his first period of service was as a Personnel Records Specialist.  The Veteran does not allege, and the evidence does not support, that he was exposed to ionizing radiation while working as a Personnel Records Specialist.  Notably, the Veteran, without radiation exposure, did have cysts during this period of service.  

During the Veteran's second period of service, his MOS was Hawk Fire Control Crew Member.  The evidence reflects that the Veteran does not have a DD 1141 (Record of Occupational Exposure to Ionizing Radiation).  In addition, July 2008 correspondence from the Army Dosimetry Center reflects that it cannot locate any records of ionizing radiation for the Veteran.  The Veteran contends that he was exposed to ionizing radiation, in part, due to radar.  Radar equipment emissions are microwave-type, non-ionizing radiation.  Such radiation is not subject to review under the ionizing radiation statute and regulations. See Rucker v. Brown, 10 Vet. App. 67 (1997).  Moreover, there is no probative clinical evidence of record that the Veteran has a disability due to non-ionizing radiation exposure in service.  In sum, the Veteran has not been shown to be competent to identify ionizing radiation, and the competent evidence of record does not reflect any such exposure. 

The Veteran's STRs reflect that he had boils on the buttock, diagnosed as probable pilonidal cyst, peri-rectal induration/cellulitis, and a possible rash or chicken pox, which diagnosis was changed to syphilis.  He has not been diagnosed with these disabilities during the pendency of the appeal.  

2007 VA clinical records note a rash at the site of his dialysis bandage.  VA clinical records in March 2009 reflect that the Veteran had a rash which could be questionable eosinoph dermatitis, questionable home dialysis (however, distribution speaks against), questionable photosensitivity (which was doubtful due to winter onset), questionable calciphylaxis (which was doubtful due to "not raised/palp"), questionable hepatitis C virus associated polycythemia vera (which was doubtful), and doubtful fungal/herpes simplex virus/syphilis.  It was noted that it may be pruritus/neurodermatitis.  It was further noted that the Veteran should discontinue chocolate, colas, and teas to see if the histamine release decreases, and was to use a trial of topical steroid to the right lower extremity only.  There is no indication of skin cancer, or a disability due to service.

April 2009 records reflect that the Veteran had one month of itching of the extremities.  The exam showed areas of post-inflammatory hyperpigmentation.  He had "several active erosions" in linear arrays.  The differential diagnosis included bed bug bites.  It was noted, in pertinent part, as follows:

given linear arrays, preference for extremities, and [patients] old mattress and wooded bed frame, strongly encouraged [patient] to speak with his landlord about extermination services, focusing on the wooden bed fram [sic], or even to consider getting rid of the bed frame if possible - could also be a perforating disorder, although the lines are not typical of this, and no lesions on exam today are consistent with perforating disorders - less likely just resolving prurigo nodules due to underlying [end stage renal disease, Hepatitis C virus].

Plan: extermination, continued use of triamcinolone ointment, and [return to clinic] in 2-3 months, ideally after some investigation into the bed bug problem - if he has continued to get new lesions at that time, plan to biopsy the most recent lesion. 

A subsequent April 2009 VA examination report reflects that the Veteran had had an exterminator come to his home, had changed to using Dove soap, and that he had less itching.  Subsequent clinical records in 2009 reflect that his skin had improved; there was questionable eosinoph and questionable picking.  It was noted "thinks bedbugs might be hiding among boxes of hd equipment."

2010 VA clinical record reflects "arm leg lesions itch improved."  A February 2011 VA Skin Assessment Note reflects normal color, warm temperature, dry skin.  It was noted that his skin as intact, but he had bilateral lower extremity dryness and scaling.  The Veteran was not at risk for ulcers.

February 2011 VA records reflect there were no rashes, but a skin integrity problem related to granulation tissue at wound edges.  Another February 2011 VA record reflects scattered skin superficial ulcerations on all four extremities, primarily dime size or smaller. 

March 2011 VA records reflect there were no rashes, but superficial skin ulcerations on the extremities.  April and May 2011 VA record reflects had a decubitus ulcer on the occipital scalp.

A June 2011 VA record reflects that the Veteran has a contraindication to both ACEI (angiotensin-converting enzyme inhibitor) and that the contraindication was angioedema, hives or rash.

April, July, and November 2011 VA records note that he had no rashes.  It was noted that his skin was improved and that he had questionable eosinophilic, questionable picking, questionable pruritus from end stage renal disease, questionable bedbugs - now thinks not, doubt [hepatitis]-associated [polycythemia vera]."

The VA clinical records do not support a finding that the Veteran's skin problems in service are causally related to his post service skin problems.  In service, he had cysts on the buttock and a rash due to syphilis.  VA clinical records reflect that he was RPR negative in 1998, 2001, 2007, 2009, and 2010.  RPR negative is indicative that the Veteran did not have syphilis during the pendency of his appeal.  Thus, the rash in service is not the same rash that the Veteran had post service.  In addition, the records do not reflect that he had boils/cysts on his buttock post service, or any relationship between them and his current disability.  The VA records note that the Veteran's rash improved after an extermination of his home, and after he switched soaps.  It was also noted that he had hives or a rash due to medical treatment for a nonservice-connected disability, and that he was to stop drinking certain products which may cause a skin reaction.  Although the clinicians provided possible reasons for his skin condition, those reasons did not include active military service.

The Veteran testified at the April 2010 Board hearing that he has been diagnosed with skin cancer.  The Board finds that the clinical records are more probative than the Veteran's allegation that he has skin cancer. (See Robinette v. Brown, 8 Vet. App. 69,77 (1995) "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence.")  The VA clinical records, which discuss the skin, are negative for skin cancer.  The Board finds that the numerous clinical records which reflect that the skin was examined by medical professionals are more probative than the Veteran's lay statements.  Even assuming arguendo that the Veteran has skin cancer, there is no competent credible evidence of record that it is causally related to service.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed skin disability.  The Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of skin disabilities, especially in light of the numerous disabilities of the Veteran, to include HIV, cancer, hepatitis, and the medications and treatment he has for his numerous medical conditions.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; See Jandreau, 492 F.3d at 1377.  

In addition, the Board finds that the clinical evidence as to the etiology of the Veteran's skin disabilities is more probative than the Veteran's lay statements.  The Board finds that the evidence does not support a finding of continuity of symptoms since service.  The Veteran had boils on the buttock and syphilis in service.  Post service, he has not been diagnosed with chronic boils since service or a syphilis rash due to service, and there is no clinical indication that the Veteran has a skin disability due to service.  Any statement by the Veteran that he had skin problems since service is less than credible given the record as a whole, to include his separation examination reports, which are negative for a rash or cysts.  In addition, two April 1988 clinical records reflect that the Veteran had normal skin without any abnormalities.  A November 1988 VA record reflects that the Veteran had several complaints, to include headaches, diarrhea, chest pains, and lower abdomen pains; the record is negative for skin complaints.  The November 1988 VA examination reflects that the skin was negative for any abnormality.  

The evidence does not support a finding that the Veteran has a skin disability causally related to, or aggravated by service, to include exposure to radiation.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.

Renal cell cancer, status post left nephrectomy 
Prostate cancer
Hepatitis

The Veteran's STRs are negative for treatment for, or complaints of cancer or hepatitis.  The Veteran was diagnosed with renal insufficiency in approximately 2002, more than 18 years after separation from service, and renal cell cancer between approximately 2004 and 2006, more than 20 years after separation from service.  He was diagnosed with prostate cancer in approximately 2000, more than 16 years after separation from service.  He was diagnosed with hepatitis in approximately 2003, approximately twenty years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson, 230 F.3d at 1333.  In addition, the evidence does not reflect that the Veteran had continuity of symptoms since service.  A private January 1986 clinical report after a motor vehicle accident reflects that the Veteran reported having been diagnosed with a venereal disease in early 1985, for which he was given oral medications.  He reported that he has no other serious illness before.  It was noted that the Veteran drinks alcoholic beverage occasionally.  A 1988 VA examination report, four years after separation from service, is negative for any findings of cancer or hepatitis.
 
Initially, the Board notes that the Veteran is not service connected for HIV, and thus, any disability causally related to, or aggravated by, HIV does not warrant service connection on a secondary basis. 

In addition, as noted above, the most probative evidence does not reflect that the Veteran was exposed to ionizing radiation in service.  The Veteran's statement that was told in service that his radiation exposure in service was similar to the dose from x-rays lacks probative value.  Radar emissions are non-ionizing radiation, while x-rays emit ionizing radiation. See Rucker, 10 Vet. App. at 67.  

In addition, there is no competent credible evidence of record that the Veteran's cancer and/or hepatitis are causally related to, or aggravated by, service.  The Veteran has asserted that his hepatitis is due to drinking alcohol in service.  The Veteran has not been shown to have limited his alcohol consumption to only periods of service (post service records reflect alcohol consumption occasionally), and, importantly, has not been shown to be competent to state that his hepatitis is due to alcohol consumption.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of cancer and hepatitis and their relationships to HIV, smoking, drinking, and a family history of cancer.  (July 2011 clinical records reflect that the Veteran's uncle had prostate and colon cancer, and his aunt had breast cancer.)  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; See Jandreau, 492 F.3d at 1377.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for human immunodeficiency virus (HIV) is denied.

Entitlement to service connection for a skin disability (claimed as cysts), to include as secondary to HIV and/or radiation exposure is denied.

Entitlement to service connection for renal cell cancer, status post left nephrectomy, to include as secondary to HIV and/or radiation exposure is denied.

Entitlement to service connection for prostate cancer, to include as secondary to HIV and/or radiation exposure is denied.

Entitlement to service connection for hepatitis, to include as secondary to HIV and/or radiation exposure is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


